Citation Nr: 1825365	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-22 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial rating for impairment of the sciatic nerve of the right lower extremity (associated with service-connected back disability) in excess of 10 percent.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Fales, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1977 to December 1980 and from January 1991 to May 1991.  He served honorably in the United States Army.  The Board thanks the Veteran for his service to our country. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In July 2017, the Veteran testified at a videoconference Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  At that time, the Veteran waived initial AOJ consideration of private treatment records he submitted at the time of the hearing as well as any relevant additional evidence that may be added to his virtual file, including additional VA and private treatment records.


FINDINGS OF FACT

1.  Prior to March 14, 2016, the sciatic nerve of the right lower extremity was not manifested by diminished muscle strength, diminished or abnormal reflexes, or sensory impairment, nor was any absence of sensation confirmed by objective findings.

2.  Since March 14, 2016, the neurological symptoms associated with impairment of the Veteran's sciatic nerve of the right lower extremity (resulting from his service-connected back disability) have featured diminished muscle strength, diminished reflexes in the foot and abnormal reflexes in the knee, sensory numbness, and incomplete paralysis to a "moderate" level; incomplete paralysis to a "moderately severe" level or higher has not been shown.



CONCLUSIONS OF LAW

1.  Prior to March 14, 2016, the criteria for an initial rating in excess of 10 percent for neurological symptoms of the right lower extremity have not been met.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.6, 4.120, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2017).

2.  Since March 14, 2016, the criteria for an initial rating of 20 percent, but no higher, for neurological symptoms of the right lower extremity have been met.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.6, 4.120, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994).

The Veteran's disability of the right leg associated with lumbar spine disability is currently rated under Diagnostic Code 8520 for paralysis of the sciatic nerve.  Under Diagnostic Code 8520, a 10 percent rating is warranted for mild incomplete paralysis; a 20 percent rating is warranted for moderate incomplete paralysis; a 40 percent rating is warranted for moderately severe paralysis; a 60 percent rating is warranted for severe paralysis, with marked muscular atrophy; and a maximum 80 percent rating for complete paralysis where the foot dangles and drops, no active movement is possible of muscles below the knee, flexion of knee is weakened, or (very rarely) lost.

The terms "mild," "moderate," and "severe" under applicable diagnostic codes are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.

The term "incomplete paralysis," with these and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  See "note" at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124a.

VA's Adjudication Procedures Manual M21-1, Part III, Subpart iv, Chapter 4, § G(4) defines "mild" incomplete paralysis as demonstrating subjective symptoms or diminished sensation; "moderate" incomplete paralysis as featuring the absence of sensation confirmed by objective findings; and "severe" incomplete paralysis as featuring more than sensory findings (such as atrophy, weakness, and diminished reflexes).  The Board notes that the VA Adjudication Procedures Manual M21-1 is not binding upon the Board.  The Board, in its consideration of appeals, "is bound by applicable statutes, regulations of the Department of Veterans Affairs, and precedent opinions of the General Counsel of the Department of Veterans Affairs, but not by Department manuals, circulars, or similar administrative issues."  38 C.F.R. § 19.5; see also 38 U.S.C. § 7104(c).  However, this does not prevent the manual, and the definitions contained therein, from serving as a benchmark when evaluating the degree of severity of neurological impairment.

In June 2016, VA amended the M21-1 adjudication manual "to further clarify the intent of VA's policy," and the relevant portion of the M21-1 adjudication manual now explains:

Important: This provision does not mean that if there is any impairment that is non-sensory (or involves a non-sensory component) such as a reflex abnormality, weakness or muscle atrophy, the disability must be evaluated as greater than moderate. Significant and widespread sensory impairment may potentially indicate the same or even more disability than a case involving a minimally reduced or increased reflex or minimally reduced strength.

M21-1, Part III, subpt. iv, Ch. 4, § G(4)(b).

In Miller v. Shulkin, 28 Vet. App. 376 (2017), the United States Court of Appeals for Veterans Claims noted the significance of this revision in a precedential decision affirming a Board decision denying a rating in excess of 10 percent for a peripheral nerve disability under the provisions of 38 C.F.R. § 4.124a.  See Miller v. Shulkin, 28 Vet. App. 376, 380 (2017).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence pertinent to the issues on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Analysis

Prior to March 14, 2016

Here, the Veteran received a 10 percent rating under Diagnostic Code (DC) 8520 for radiculopathy of the right lower extremity effective March 31, 2012.  The rating was based on the results of a VA examination of the same date in which mild paresthesias and/or dysesthesias was noted by the examiner.  Based on that singular finding, and notwithstanding demonstrated maximum muscle strength, normal reflexes, and normal sensory findings, the examiner opined that the Veteran had mild radiculopathy of the right lower extremity and the RO granted a 10 percent rating for mild incomplete paralysis of the sciatic nerve.

However, the Board concludes that a higher rating of 20 percent for moderate incomplete paralysis is not warranted during this time.  As previously noted, the Veteran exhibited maximum muscle strength, normal reflexes, and normal sensory findings in the March 2012 examination.  For muscle strength testing, his results were uniformly rated "5/5."  Reflex testing results were also normal, all showing a "2+" indicating neither hypoactive nor hyperactive reflexes.  As to sensory testing, the results again were normal across-the-board.  Although private treatment records note the presence of radiculopathy, such as those from January 2015, relevant symptoms are not detailed and to the extent that they are the Board finds that the symptoms do not rise to the level of moderate incomplete paralysis because there is no absence of sensation confirmed by objective findings.  Accordingly, a higher rating of 20 percent, or even higher, is not warranted prior to March 14, 2016.

Since March 14, 2016

Beginning on March 14, 2016, the competent medical evidence of record shows that the Veteran's condition has worsened such that he has "moderate" incomplete paralysis of the sciatic nerve.  On that date, private treatment records show that he reported new sensations of heaviness in his legs when he walked.  An April 2016 VA examination report shows abnormal knee reflexes (3+ hyperactive without clonus).  September and December 2016 VA podiatry records show reduced muscle strength (4/5) and deep tendon reflexes are absent.  Private treatment records from November 2016 show numbness in his leg and difficulty sitting and then standing up and walking associated with that numbness.  In January 2017 private treatment records, cramping in the Veteran's calf was associated with his radiculopathy.  In addition, whereas the March 2012 VA examination only noted the presence of one symptom of radiculopathy, which was sufficient for a 10 percent rating for "mild" incomplete paralysis, the April 2016 VA examination report noted three symptoms of radiculopathy in his right leg.  Taken together, the Board concludes that effective March 14, 2016 the Veteran's condition has been manifested by "moderate" incomplete paralysis because the competent medical evidence of record demonstrates worsening across nonsensory and sensory symptoms.  Accordingly, a higher initial rating of 20 percent is warranted from that date. 

At the same time, the Board concludes that a higher rating of 40 percent for moderately severe paralysis, or an even higher rating, is not warranted.  Although the Veteran's condition has worsened, the Board finds that it amounts to an incremental overall change that does not rise to the level of moderately severe, as exemplified by his reduced muscle strength in his foot that is still described as 4 out of 5.  In sum, a higher rating of 40 percent is not warranted. 

In considering the appropriate disability ratings, the Board has also considered the Veteran's statements that his neurological symptoms are worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his neurological symptoms according to the appropriate diagnostic codes.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).
On the other hand, such competent evidence concerning the nature and extent of the Veteran's neurological pathology has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent findings and opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and private treatment records) directly address the criteria under which these disabilities are evaluated.

Neither the Veteran nor his representative before the Board has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



ORDER

Prior to March 14, 2016, an initial rating in excess of 10 percent for impairment of the sciatic nerve of the right lower extremity is denied.

Since March 14, 2016, an initial rating of 20 percent, but no higher, for impairment of the sciatic nerve of the right lower extremity is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


